     Case 3:14-cv-00651-MMD-WGC Document 96 Filed 04/27/20 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     PAUL KAYLOR,                                        Case No. 3:14-cv-00651-MMD-WGC

7                                      Plaintiff,                      ORDER
             v.
8
      DOUGLAS COUNTY, et al.,
9
                                  Defendants.
10

11          Plaintiff Paul Kaylor sued Defendants, officials involved in his arrest and

12   prosecution for trespassing while on vacation at a casino in Stateline (South Lake Tahoe

13   area), Nevada, alleging they violated his constitutional rights and interfered with his

14   employment as a police officer back home in Pennsylvania. (ECF No. 1.) The Court

15   granted summary judgment to Defendants on all except one of Plaintiff’s claims against

16   Defendant Kevin Karosich. (ECF No. 63.) Plaintiff, now pro se, then entered into a

17   settlement agreement with all Defendants regarding his entire case. (ECF No. 83; see also

18   ECF No. 85 (stipulation of dismissal).) Before the Court is Plaintiff’s objection to Magistrate

19   Judge William G. Cobb’s Minute Order (ECF No. 92) denying Plaintiff’s motion to enforce

20   the settlement agreement (ECF No. 88). (ECF No. 93 (“Objection”).)1 The Court will

21   overrule Plaintiff’s Objection.

22          The Court agrees with Judge Cobb’s decision to deny Plaintiff’s motion to enforce

23   the settlement agreement. First, in the settlement agreement, Defendants agreed: (1) to

24   pay Plaintiff $12,500; and (2) not to oppose Plaintiff’s motion for reconsideration of Justice

25   of the Peace Richard Glasson of the Tahoe Justice Court’s prior order denying Plaintiff’s

26   request to seal the records in Plaintiff’s underlying criminal case. (ECF No. 94-1 at 9-18.)

27

28          1Defendants   filed a response. (ECF No. 94.)
     Case 3:14-cv-00651-MMD-WGC Document 96 Filed 04/27/20 Page 2 of 2



1    And the evidence before the Court shows Defendants complied with that agreement. (Id.;

2    see also id. at 21-23, 25, 27-28, 34, 41.) Thus, Judge Cobb was correct when he wrote

3    that there was “nothing else the court can enforce with respect to the settlement in this

4    case.” (ECF No. 92 at 2.) Second, as both Judge Cobb and Plaintiff’s attorney in front of

5    the Tahoe Justice Court acknowledged, Judge Cobb (and, for that matter, the Court) lacks

6    jurisdiction to order Justice of the Peace Glasson to do anything under these

7    circumstances. (ECF Nos. 94-1 at 31, 95 at 5, 16.) See also, e.g., Wolfe v. George, 486

8    F.3d 1120, 1124 n.3 (9th Cir. 2007) (“The Rooker–Feldman doctrine generally bars federal

9    district courts ‘from exercising subject matter jurisdiction over a suit that is a de facto

10   appeal from a state court judgment.’”) (citation omitted). In sum, Plaintiff’s Objection is

11   overruled.

12          The Court notes that Plaintiff made arguments and cited to cases not discussed

13   above. The Court has reviewed those arguments and cases, and has determined they are

14   immaterial to resolving Plaintiff’s Objection.

15          It is therefore ordered that Plaintiff’s objection to Judge Cobb’s minute order

16   denying his motion to enforce the settlement agreement (ECF No. 93) is overruled.

17          DATED THIS 27th day of April 2020.

18

19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                      2
